168 F.3d 502
83 A.F.T.R.2d 99-308
TRANSPAC DRILLING VENTURE 1983-01; Joseph F. Grady, Jr. andNghinh Kim Grady, Partners Other than the TaxMatters Partner, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.TRANSPAC DRILLING VENTURE 1983-63; Ashok H. Patel andJayshree A. Patel, Partners Other than the TaxMatters Partner, Petitioners-Appellants,v.COMMISSIONERS OF INTERNAL REVENUE, Respondent-Appellee.
Nos. 97-71243, 97-71248.Tax Ct. Nos. 6143-90, 6168-90.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Dec. 10, 1998.Decided Dec. 16, 1998.

Appeal from the United States Tax Court, Mary Ann Cohen, Chief Tax Court Judge, Presiding, Charles E. Clapp II, Tax Court Judge, Presiding.
Before REAVLEY,* LEAVY, and MCKEOWN, Circuit Judges.

ORDER

1
The notices of appeal in these consolidated cases were not timely filed within 90 days after entry of the decision of the United States Tax Court as required under 26 U.S.C. § 7483.  We therefore dismiss these appeals for lack of jurisdiction.


2
APPEALS DISMISSED.



*
 Honorable Thomas M. Reavley, Senior United States Circuit Judge for the United States Court of Appeals, Fifth Circuit, sitting by designation